IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39609

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 765
                                                 )
       Plaintiff-Respondent,                     )     Filed: December 20, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MARK D. BEAVERS,                                 )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Benjamin R. Simpson, District Judge.

       Judgments of conviction and unified sentence of twelve years with a minimum
       period of confinement of two years for trafficking in marijuana, and consecutive
       three-year determinate term for delivery of marijuana, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Mark D. Beavers was convicted of trafficking in marijuana, Idaho Code § 37-
2732(a)(1)(B); possession of marijuana with intent to deliver, I.C. § 37-2732(a)(1)(A); and
delivery of marijuana, I.C. § 37-2732(a)(1)(B), with sentence enhancements. The district court
sentenced Beavers to a unified term of twelve years with two years determinate for trafficking, a
concurrent unified term of five years with two years determinate for possession with intent to
deliver, and a consecutive sentence of three years determinate for delivery. Beavers appeals,
contending that his sentences for trafficking and delivery of marijuana are excessive.



                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Beavers’ judgments of conviction and sentences are affirmed.




                                                   2